Citation Nr: 1818533	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-32 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a right knee disability.

4. Whether the rating reduction from 10 percent to zero (0) percent for a service-connected right ankle disability was proper. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from June 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, This opinion granted service connection for a chronic strain of the right ankle and assigned a 10 percent disability evaluation, effective as of May 11, 2009.  The claims of entitlement to service connection for a low back disability, a right knee disability and a left knee disability were denied.  

A January 2016 rating decision also reduced the rating of the Veteran's right ankle disability from 10 percent, to 0 percent, effective as of April 1, 2016.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A written transcript of that hearing has been prepared and associated with the electronic evidence of record. 


FINDINGS OF FACT

1. The Veteran's low back disability did not manifest to a compensable degree within the applicable presumptive period, continuity of symptomatology is not established, and is not etiologically related to service.

2. The Veteran withdrew his service connection claim for a left knee disability.

3. The Veteran's right knee disability did not manifest to a compensable degree within the applicable presumptive period, continuity of symptomatology is not established, and is not etiologically related to service.

4. The evidence does not indicate an actual change in the right ankle disability.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for withdrawal of the service connection claim for a left knee disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The rating reduction from 10 percent to 0 percent was not proper and the requirements for restoration of a 10 percent rating for a right ankle disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5271 (2017).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted if there is a disability resulting from personal injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To establish service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, a disability that is proximately due to, or the result of, a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Ultimately, it is the appellant's burden "to present and support a claim for benefits under laws administered by the Secretary."  See 38 U.S.C. § 5107(a).

Service connection for chronic diseases listed in 38 C.F.R. § 3.309(a) may be established on a presumptive basis if the chronic disease was shown as chronic in service; manifested to a compensable degree within a presumptive period after separation from service (usually one year); or was noted in service with continuity of symptomatology since service.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Whether these requirements are met is based on analysis of all the evidence of record and an assessment of its credibility and probative weight.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

The Board may consider many factors when assessing the credibility and weight of lay evidence, including statements made during treatment, self-interest or bias, internal consistency, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam); Pond v. West, 12 Vet. App. 341, 345 (1999); Madden v. Gober, 125 F.3d 1477, 1480-81 (1997) .  The Board may also weigh the absence of contemporaneous medical evidence as a factor, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom., Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (finding that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

A. Low Back Disability

The Veteran asserts that his arthritis of the lumbar spine was caused by an in-service injury.  Hearing Transcript at 12-18.  While the Veteran has a current low back disability which is a chronic disease under 38 C.F.R. § 3.309(a), the Board finds it was not shown in service, did not manifest to a compensable degree within one year after separation from service, and continuity of symptomatology is not established.

Service treatment records (STRs) show a complaint of back pain involving stiffness and soreness on May 7, 1973.  At that time, the Veteran mentioned having fallen off a lawn chair one month earlier causing abrasion and tenderness to the coccygeal area.  He was seen again for stiffness and soreness on June 14, 1973.  On June 18, 1973, he was seen for complaints of upper back pain since the day before and was assessed with a muscle strain.  Muscle strains and arthritis (a presumptive condition) are not synonymous.  The former is a muscle injury while the latter is a bone disease.  Moreover, subsequent STRs provide no indication of ongoing symptoms or need for follow up treatment and the Veteran's spine was noted as normal on the separation examination in June 1974.  As such, the Board finds that the Veteran's low back condition was not shown as chronic in service, but rather was acute and resolved.  Furthermore, there is no medical evidence in the record showing arthritis manifested within one year of separation from service.  Therefore, the first two routes supporting a grant of service connection for a chronic disease are not met.

Additionally, the evidence does not credibly show continuity of symptoms since service.  The first post-service complaint or treatment for back pain was not until July 1989-fifteen (15) years after the Veteran separated from service.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment or complaints of back symptomatology for approximately 15 years tends to establish that any current back disability was not a result of his military service.  

Furthermore, the July 1989 private medical record from a physician with the initials L.P. noted that the Veteran experienced back pain after a work-related injury sustained while carrying a shelf up and down stairs and that he did not seek medical attention immediately following the injury.  Dr. L.P. assessed a low back strain.  The Veteran did not report a service injury or otherwise indicate having a longstanding back condition.  In contrast, a private treatment record from Dr. R.B. dated March 13, 1995, shows the Veteran sought treatment for chronic low back pain that began five years earlier.  Dr. R.B. noted symptoms of a strain with no radicular symptoms and ordered diagnostic testing.  A magnetic resonance imaging (MRI) study dated April 1995 revealed the first medical evidence of arthritis, noting findings of minimal degenerative change at L3 and L4.  Private records also note that the Veteran was assessed with a thoracolumbar strain in May 2005 following a post-service motor vehicle accident (MVA) with symptoms improving after physical therapy.  

The Board finds that the aforementioned statements to physicians (or the absence thereof) and the absence of contemporaneous medical evidence for at least fifteen years weigh against a finding of continuity of symptomatology.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (finding contemporaneous evidence was more probative than history reported by claimant); see also Buchanan, 451 F.3d at 1336; Maxson I, 12 Vet. App. at 459, aff'd sub nom., Maxson II, 230 F.3d at 1333.  

In sum, the preponderance of the evidence demonstrates that the Veteran did not have continued symptoms of low back pain since service; therefore, presumptive service connection for a low back disability is not warranted.

The Board also concludes that the Veteran's low back disability is not related to service.  While the Board acknowledges the Veteran's contention that his low back disability is related to service, the Veteran lacks the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, as previously discussed, his assertions of continued symptomatology are self-interested and inconsistent with contemporaneous statements made to physicians.  Caluza, 7 Vet. App. at 512.  Finally, a medical link between the Veteran's current condition and service was not shown during the August 2009 VAX.  See August 2009 VAX.  Similarly, other medical records, including from VAMC Roseburg, VAMC Portland, Dr. R.B. and Dr. L.P., do not show that the low back condition has been linked to service.  For these reasons, entitlement to service connection for a low back disability is denied.

B. Left Knee Disability

The Veteran initially filed a service connection claim for a bilateral knee disability.  During the video conference hearing, the Veteran clearly expressed, through his authorized representative, his intent to limit the service connection claim to the right knee only.  Hearing Transcript at 20 ("Per my conversation with [Veteran], he would like to withdraw the claim for service connection of a left knee condition").  

An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2014).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  The Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (2014).  Therefore, the service connection claim for a left knee disability is withdrawn.

C. Right Knee Disability

The Veteran asserts that his degenerative arthritis of the right knee was caused by an in-service injury.  Hearing Transcript at 20-28.  While the Veteran has a current right knee disability (arthritis of the knee) which is a chronic disease under 38 C.F.R. § 3.309(a), the Board finds it was not chronic in service, did not manifest to a compensable degree within one year after separation from service, and continuity of symptomatology is not established.

As an initial matter, the Veteran reported a history of right knee injury and problems on his enlistment Report of Medical History (ROMH).  Enlistment ROMH.  The enlistment examination conducted on June 2, 1972, noted abnormal knees.  A subsequent service treatment record (STR) dated June 3, 1974, shows a complaint of bilateral knee pain involving stiffness and soreness for two weeks.  Later STRs provide no indication of ongoing symptoms or need for follow-up treatment, and the Veteran's lower extremities were noted as normal on the separation examination in June 1974.  As such, the Board finds that the Veteran's right knee condition was not shown as chronic in service, but rather was acute and resolved.  Moreover, the symptoms were consistent with those described by the Veteran on his Report of Medical History.  Furthermore, there is no medical evidence in the record showing arthritis manifested within one year of separation from service.  Therefore, the first two methods of establishing service connection for a chronic disease are not met.

Additionally, the evidence does not credibly show continuity of symptoms since service.  The first post-service complaint or treatment for right knee pain was not until March 1998-fourteen (14) years after service-when the Veteran was seen at Mercy Medical Center.  Diagnostic findings were consistent with chondromalacia patella of the right knee.  There is no indication that the Veteran reported having a longstanding knee condition.  To the contrary, contemporaneous private treatment records from a physician with the initials R.B. show his right knee pain and swelling were only of three months duration.  Subsequent medical records from Dr. R.B. show that in October 1998 the Veteran reported knee pain with deer hunting.  Dr. R.B.'s assessment was chondromalacia patella, which was noted in treatment records thereafter.  Subsequent VA treatment records reference low grade bilateral knee pain of unspecified etiology.  The Board finds that the aforementioned statements to physicians (or the absence thereof) and the absence of contemporaneous medical evidence for at least fourteen years weigh against a finding of continuity of symptomatology.  See Rucker, 10 Vet. App. at 73; Curry, 7 Vet App. at 68; see also Buchanan, 451 F.3d at 1336; Maxson I, 12 Vet. App. at 459, aff'd sub nom., Maxson II, 230 F.3d at 1333; Forshey I, 12 Vet. App. at 74, aff'd sub nom., Forshey II, 284 F.3d at 1358.  

In sum, the preponderance of the evidence demonstrates that the Veteran did not have continued symptoms of right knee pain since service; therefore, presumptive service connection for a right knee disability is not warranted.

The Board also concludes that the Veteran's right knee disability is not related to service.  While the Board acknowledges the Veteran's contention that his right knee disability is related to service, the Veteran lacks the necessary knowledge, training and expertise to render an opinion as to its etiology.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007).  Moreover, as previously discussed, his in-service symptoms were consistent with those of a pre-service injury (see ROMH), and his assertions of continued symptomatology are self-interested and inconsistent with contemporaneous statements made to physicians.  Caluza, 7 Vet. App. at 512.  Finally, a medical link between the Veteran's current condition and service was not shown during the August 2009 VAX.  See August 2009 VAX.  Similarly, other medical records, including from VAMC Roseburg, VAMC Portland, Dr. R.B. and Dr. L.P., do not show that the right knee condition has been linked to service.  For these reasons, entitlement to service connection for a right knee disability is denied.

II. Propriety of Rating Reduction for Right Ankle Disability 

The Veteran was initially granted service connection for a right ankle disability in a rating decision dated April 6, 2010.  At that time, the Veteran was assigned a 10 percent rating.  On January 15, 2016, his rating was reduced to zero (0) percent.  He contends that his rating reduction was improper.  After reviewing the evidence, the Board finds due process was afforded to the Veteran, but the rating reduction was improper. 

Due process was afforded to the Veteran before his rating was reduced.  On September 30, 2015, the RO proposed to reduce the rating to zero (0) percent and set forth all material facts and reasons for the proposed reduction.  See 38 C.F.R. § 3.105(e); VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  The notice also informed the Veteran that he could request a predetermination hearing and that he had 60 days to present additional evidence showing that compensation should be continued at the 10 percent level.  38 C.F.R. § 3.105(e).  The Veteran submitted additional evidence on October 28, 2015, but did not request a hearing.  Due to the Veteran's contentions in the October 2015 submission, another VAX was provided on January 7, 2016.  On January 15, 2016, the RO issued a rating decision that effectuated the proposed rating reduction.  The decision was based on the evidence of record.  Based on the foregoing, due process was satisfied. 

With respect to disabilities that are likely to improve (i.e., when the disability rating has been in effect for less than 5 years), re-examinations disclosing improvement in such disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  In this regard, not only must it be determined that an improvement in a disability has actually occurred, but also that such improvement reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See id.; Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  VA is required to establish by a preponderance of evidence that the rating reduction is warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).

A reduction in rating must be based upon review of the entire history of a veteran's disability.  See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  See Faust v. West, 13 Vet. App. 342, 349 (2000); see also Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  A reduced evaluation contemplates a situation where an actual change in the disability has occurred and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See Brown, 5 Vet. App. at 420-21.
Three questions must be addressed in determining whether a rating reduction was warranted by the evidence.  Id.  at 421.  The first step, which is dispositive here, requires ascertaining "whether the evidence reflects an actual change in the disability."  Id. 

The comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Here, the comparison points are the August 2009 VAX and February 2014 VAX.  The August 2009 VAX showed the Veteran has mild chronic right ankle strain.  Range of motion testing was normal, repetitive motion did not cause pain, weakened movement, lack of endurance, flare-ups, excessive fatigue, or incoordination.  However, there was evidence of crepitus and mild laxity for which the RO granted a 10 percent rating.  The February 2014 VAX revealed similar range of motion findings, but without evidence of crepitus or laxity.  However, the Veteran reported flare-ups caused by overuse which impact the function of his ankle.  The examiner indicated he was unable to predict any additional functional loss associated with repetitive use or painful flare-ups.  Throughout this appeal, the Veteran has asserted that he has painful motion in his ankle which he minimizes with pain medication and regularly uses an ankle brace for 6-8 hours a day.  VA medical records also show continuous treatment for the right ankle.  These facts do not indicate an actual material improvement in the veteran's ability to function under the ordinary conditions of life and work.  Therefore, the Board finds that the VA did not meet its burden and the 10 percent rating shall be restored.  This decision represents a full grant of the benefit sought on appeal.  See March 2016 NOD ("Without jest, I am just as disabled today as I was during my first evaluation...and I ask that my rating be restored").


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a left knee disability is withdrawn. 

Entitlement to service connection for a right knee disability is denied.

The rating reduction from 10 percent to zero (0) percent for a service connected right ankle disability was improper and the 10 percent rating shall be restored. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


